Citation Nr: 1044009	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from September 1956 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
bilateral hearing loss and assigned an initial non-compensable 
evaluation, effective from August 2007.

Where, as is the case here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate evaluations 
may be assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Such 
consideration is reflected by the characterization of this claim 
as shown on the title page.

This case was previously before the Board in January 2010 at 
which time the increased initial rating claim for bilateral 
hearing loss was remanded for additional evidentiary development.  
A review of the file reflects that there has been substantial 
compliance with the actions requested in that Remand and the case 
has returned to the Board for appellate consideration.  See 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only 
substantial compliance, rather than strict compliance, with the 
terms of a Board's remand directives is required).  In this 
regard, in April 2010, the Veteran clarified that he did not wish 
to be scheduled for a Board hearing of any kind.  

In addition, an August 2009 rating action was added to the file, 
reflecting that service connection was established for tinnitus, 
for which a 10 percent evaluation was granted effective from 
February 2009.  That matter is not in appellate status before the 
Board, but the rating action was requested in the January 2010 
remand merely for purposes of clarification.  However, in a 
statement dated in January 2010, the Veteran requested that his 
tinnitus claim be back dated to the date of his original claim.  
This possibly represents a separate claim for an earlier 
effective date for the grant of service connection for tinnitus.  
Thus, the claim of entitlement to an earlier effective 
date for the grant of service connection for tinnitus the 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

Pursuant to the January 2010 Board remand, the Veteran's VA 
records were requested.  In a memo for the file dated in April 
2010, it was explained that the only VA evidence pertinent to the 
veteran's case consisted of VA examination reports of September 
2007 and July 2009; there were no VA outpatient/treatment 
records.  In addition, a VA audiological examination was also 
requested; that examination was scheduled for May 2010.  In a 
statement dated in May 2010, the Veteran indicated that he was 
canceling that examination, explaining that he wanted his case 
decided based on the evidence already on file and did not want to 
waste any more time with the VA.  As will be explained herein, VA 
fulfilled the requirements of the duty to assist by scheduling 
the examination; the consequences of the Veteran's failure to 
appear will also be further discussed herein.  


FINDING OF FACT

Audiological test results dated in October 2007 (VA); May 2008 
(private ); and July 2009 (VA) reflect that the Veteran has 
demonstrated hearing deficit and speech recognition scores 
comporting with a non-compensable level of severity under 
mechanical application of the rating formula, and fail to 
indicate that the provisions of 38 C.F.R. § 4.86, relating to 
exceptional patters of hearing impairment, are for application in 
this case.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.85, 4.86, Tables VI, VIA and VII, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements)

With respect to the increased initial rating claim for bilateral 
hearing loss, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in August 2007 (addressing the 
elements of service connection prior to the grant of service 
connection for hearing loss) and again in November 2007 
(addressing the elements pertinent to the increased rating 
claim).  Indeed, as this is an appeal arising from a grant of 
service connection, the notice that was provided before service 
connection was granted was legally sufficient and VA's duty to 
notify the Veteran in this case has been satisfied.  See Hartman 
v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)

To the extent that the claim on appeal may include components of 
increased and staged ratings, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice 
was provided to the Veteran in the November 2007 letter.  
Thereafter, the RO readjudicated the claim in Supplemental 
Statements of the Case issued in January 2009 and August 2010.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  The Board concludes that during the 
administrative appeal process, the Veteran was provided the 
information necessary such that the purposes of the notification 
have been met.  Vazquez-Flores, 22 Vet. App. at 49. 

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting the Veteran in 
procuring service treatment records (STRs) and other relevant 
treatment records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the 
Veteran's STRs and VA examinations were conducted in 2007 and 
2009.  A third VA examination was scheduled in May 2010, for 
which the Veteran did not appear and elected to cancel.  A memo 
for the file dated in April 2010 indicates that there are no 
available VA outpatient/treatment records relating to the 
Veteran's claim, as they do not exist in CAPRI.  The file also 
contains statements and contentions made by the Veteran and his 
representative, which do not in any way include contentions to 
the effect that any additional evidence pertinent to the claim 
exists, or that the VA examinations which have been furnished are 
in any way inadequate.

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of October 2007, service connection was granted 
for bilateral hearing loss for which an initial non-compensable 
evaluation was assigned, effective from August 2007, the date of 
receipt of the original service connection claim.  

The evidence considered at the time of the October 2007 rating 
decision included a VA audio examination report of September 
2007.  The examiner indicated that a review of the Veteran's STRs 
had shown moderately severe hearing loss at 6,000 Hz bilaterally.  
The Veteran complained of gradual bilateral hearing loss, 
becoming noticeable about 5 years prior to the examination.  He 
indicated that he needed to turn up the television to hear it, 
and that he had difficulty hearing his students talk while 
teaching. 

On audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
80
LEFT
10
10
25
65
85

Average puretone air conduction thresholds for the 1000, 2000, 
3000, and 4000 hertz frequencies was 46.25 in both ears.  Speech 
audiometry revealed speech recognition ability of 86 percent in 
the right ear and 84 percent in the left ear.  Bilateral 
sensorineural hearing loss was diagnosed, described as normal 
sloping to severe.  The examiner opined that at least some of the 
Veteran's hearing was at least as likely as not caused by or the 
result of in-service exposure to acoustic trauma.  

On file are five lay statements offered by students in the 
Veteran's electrical apprentice class, all of which indicate that 
the Veteran often had to ask students to repeat what they had 
said, and that he was often unable to hear and/or understand them 
at all in class.  

The file also contains a private audiological report and an 
accompanying audiogram dated in May 2008.  The report indicated 
that the Veteran complained of hearing loss and was attempting to 
obtain hearing aids through VA.  Typical hearing loss resulting 
in severe damage in the high pitches, resulting in difficulty 
discriminating conversation in noise, was assessed.  It was noted 
that hearing aids in the high frequencies would be of benefit.  
The results audiogram were interpreted, with the addition of data 
relating to the 3,000 hertz frequency, which appears to show pure 
tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
70
90
LEFT
25
20
40
75
85

Average puretone air conduction thresholds for the 1000, 2000, 
3000, and 4000 hertz frequencies was 53.75 in the right ear and 
55 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and 100 
percent in the left ear; the test reliability was assessed as 
good.  

A VA audio examination was conducted in July 2009, at which time 
the Veteran complained of both bilateral hearing loss and 
tinnitus.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
70
75
LEFT
15
15
30
65
85

Average puretone air conduction thresholds for the 1000, 2000, 
3000, and 4000 hertz frequencies was 50 in the right ear and 
48.75 in the left ear.  Testing revealed speech recognition 
ability of 82 percent in the right ear and 86 percent in the left 
ear.  Bilateral sensorineural hearing loss was diagnosed, 
described as normal sloping to severe.  The examiner indicated 
that hearing loss had a significant effect on the Veteran's 
occupation and described impairment included his having to turn 
up the TV up, and having difficulty understanding speech, 
including hearing his students talk while teaching them.  

Pursuant to the January 2010 Board remand, the Veteran's VA 
records were requested.  In a memo for the file dated in April 
2010, it was explained that the only VA evidence pertinent to the 
Veteran's case consisted of VA examination reports of September 
2007 and July 2009; there were no VA outpatient/treatment records 
in CAPRI.  

In addition, a VA audiological examination was scheduled for May 
2010.  In a statement dated in May 2010, the Veteran indicated 
that he was canceling that examination, explaining that he wanted 
his case decided based on the evidence already on file and did 
not want to waste any more time with the VA.  

Analysis

The Veteran contends that an initial compensable evaluation is 
warranted for bilateral hearing loss.  He specifically maintains 
that the private audiological report and testing conducted in 
2008 should be considered and that application of the provisions 
of 38 C.F.R. § 4.86(b) and 38 U.S.C.A. § 3.102, warrant the 
assignment of a compensable evaluation for bilateral hearing 
loss.  He has also requested consideration of the functional 
impairment caused by his hearing loss, particularly as relates to 
his occupation as a teacher.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the present appeal.  Rather, at 
the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  More recently, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on an organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies of 
1000, 2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I for 
essentially normal hearing acuity through Level XI for profound 
deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure tone 
audiometry tests.  The vertical line in Table VI (printed in 38 
C.F.R. § 4.85) represents nine categories of the percentage of 
discrimination based on a controlled speech discrimination test. 
The horizontal columns in Table VI represent 9 categories of 
decibel loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate to the pure tone decibel loss.  The percentage 
evaluation is found from Table VII in 38 C.F.R. § 4.85 by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for the 
level for the ear having the poorer hearing acuity.  See 38 
C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) further provide that when the 
pure tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be evaluated to the next higher Roman 
numeral.

Pertinent to the appeal period, the file includes three 
examination reports under which the Veteran's hearing loss may be 
evaluated.  The October 2007 VA examination report indicated that 
the Veteran had a right ear pure tone hearing threshold average 
of 46.25 (46) and a speech recognition score of 86 percent; 
comporting with Level II hearing under table VI.  With respect to 
the Veteran's left ear, the 2007 VA audiogram indicated a pure 
tone hearing threshold average of 46.25 and a speech recognition 
score of 84 percent.  This also comports with Level II hearing 
under table VI.  The combined percentage evaluation under Table 
VII for Level II (better ear) and II (poorer ear) hearing 
impairment is noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2010). 

Even assuming that the private examination of May 2008 utilized 
the Maryland CNC speech discrimination test, rendering it 
adequate for rating purposes, the test results do not warrant the 
assignment of a compensable evaluation for hearing loss.  The May 
2008 report and test results indicated that the Veteran had a 
right ear pure tone hearing threshold average of 53.75 (54)  and 
a speech recognition score of 84 percent; comporting with Level 
II hearing under table VI.  With respect to the Veteran's left 
ear, the 2008 testing indicated a pure tone hearing threshold 
average of 55 and a speech recognition score of 100 percent.  
This comports with Level I hearing under table VI.  The combined 
percentage evaluation under Table VII for Level I (better ear) 
and II (poorer ear) hearing impairment is noncompensable.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2010).

The July 2009 VA examination report indicated that the Veteran 
had a right ear pure tone hearing threshold average of 50 and a 
speech recognition score of 82 percent; comporting with Level IV 
hearing under table VI.  With respect to the Veteran's left ear, 
the 2009 VA audiogram indicated a pure tone hearing threshold 
average of 48.75 (49) and a speech recognition score of 86 
percent.  This comports with Level II hearing under table VI.  
The combined percentage evaluation under Table VII for Level II 
(better ear) and IV (poorer ear) hearing impairment is 
noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

The provisions of 38 C.F.R. § 4.86(a) or (b) pertaining to 
exceptional patterns of hearing impairment are not applicable to 
the findings made during this portion of the appeal period.  In 
this regard, no testing conducted at any time during the appeal 
period has revealed pure tone thresholds at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) of 55 
decibels or more in either ear, nor has a pure tone threshold of 
30 decibels or less at 1000 hertz and 70 decibels or more at 
2000, been shown in either ear.  As such, contrary to the 
Veteran's argument there is no basis for the assignment of a 
compensable evaluation based on application of the provisions of 
38 C.F.R. § 4.86, either alone or in conjunction with application 
of the benefit of the doubt afforded under 38 C.F.R. § 3.102.   

The Veteran was afforded the opportunity to appear for another VA 
audiological evaluation which was scheduled for May 2010, based 
on statements he made suggesting that his hearing loss had 
increased in severity since the last evaluation.  The Veteran 
elected to cancel that examination.  The Board notes that VA 
regulations provide that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for increase 
and fails to report for it without good cause, the claim for an 
increase shall be denied without review of the evidence of 
record.  See 38 C.F.R. § 3.655(b).  In this case, in the interest 
of fairness, the Board elected to evaluate the Veteran's 
increased rating claim based on the evidence of record instead of 
to deny it under the authority of 38 C.F.R. § 3.655(b).  However, 
the Board observes that because of the Veteran's failure to 
report for the May 2010 examination, VA was unable to obtain 
evidence potentially favorable to the claim.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that, relevant to VA audiological examinations, in addition 
to dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
the final report of the evaluation.  The medical professionals 
who conducted the 2007 and 2009 audio examinations elicited 
information from the Veteran relating to the functional effects 
caused by his bilateral hearing loss.  Moreover, both the Veteran 
himself and his students provided information and examples of the 
kind of functional and occupational impairment associated with 
the degree of hearing loss which the Veteran experiences.  

However, the Martinak case does not compel or require the 
assignment of an increased or compensable evaluation for 
functional impairment attributable to hearing loss.  The fact 
remains that numeric designations and hence disability 
evaluations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85, without resort to subjective 
interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
this case, such mechanical application warrants the assignment of 
an initial noncompensable rating for bilateral hearing loss and 
no more.  

Accordingly, the Board can find no basis for the assignment of an 
initial compensable evaluation for any portion of the appeal 
period.   The Veteran is certainly competent to report his 
symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 
(2007) (veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation).  However, to the 
extent that he has stated that his service-connected hearing loss 
warrants a higher evaluation, the medical findings do not support 
his contentions.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than to 
the Veteran's statements, provided in support of a claim for 
monetary benefits.  Moreover, the assignment of disability 
evaluations based on hearing impairment is primarily based upon a 
mechanical application of the rating criteria, as explained and 
applied herein.

In summary, entitlement to an initial compensable rating for 
bilateral hearing loss is not warranted.  See Fenderson, supra.  
Accordingly, there is no basis for the assignment of increased or 
staged ratings in this case.  As there is a preponderance of the 
evidence against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Accordingly, the appeal is denied.

Extra-schedular Considerations

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected hearing 
loss cause impairment that is contemplated by the rating 
criteria.  Here, the rating criteria reasonably describe the 
Veteran's disability levels and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Although the Veteran contends 
that his bilateral hearing loss is more severe, and therefore 
warrants a higher evaluation, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board cannot 
deviate and the record contains no evidence showing the Veteran 
is entitled to a higher rating at any point during the instant 
appeal; therefore no staged ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
current noncompensable (0 percent disability) evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for bilateral hearing loss.  38 C.F.R. § 4.85.  Thus, 
it is apparent that the currently assigned noncompensable 
disability evaluation for the Veteran's bilateral hearing loss is 
accurate and appropriately reflects the degree of his hearing 
loss as evaluated under the provisions of 38 C.F.R. §§ 4.85.  
Accordingly, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Referral for consideration of extraschedular ratings 
is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since the evidence of record does not demonstrate 
that the Veteran has been rendered unemployable due to his 
service-connected bilateral hearing loss, nor has the Veteran or 
his representative so alleged.  In fact, the record indicates 
that throughout the appeal period, the Veteran was employed as a 
teacher.  Thus, at this point, there is no cogent evidence of 
unemployability and entitlement to increased compensation based 
on TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


